EXHIBIT Self-Destructing SMS Text Messaging Application For BlackBerry Phones Available From BigString Corporation Also Permits Sending Emoticons & Offers Advanced Grouping Features RED BANK, N.J., October 22, 2008 – A new Short Message Service (SMS) text messaging application for BlackBerry phones that permits both personal and business users to send self-destructing text messages and pictures, has been released by BigString Corporation (OTCBB: BSGC).In addition to providing BigString’s self-destructing features to SMS text users, the application also permits sending self-destructing messages to multiple recipients through the application’s group feature and sending graphic rich messages including animated emoticons. The new application is called SMS Eraser. The self-destruction timing of messages is determined by the sender.A message can be set to self-destruct in as little as fifteen seconds or after a set number of views. The message will disappear in real time simultaneously from both the sending and receiving IM screens. Once the message self-destructs it cannot be recovered.BigString’s BlackBerry SMS Eraser is currently priced at $29.95 and can be downloaded at BigString’s website (http://www.bigstring.com) or at one of several third-party global BlackBerry application distributors such as Handango (http://www.handango.com), Crackberry (http://www.crackberry.com), MobiHand (http://www.mobihand.com), SmartPhone.net (http://www.smartphone.net) and Youpark (http://www.youpark.com). “Our BlackBerry SMS Eraser allows the fast-growing mobile messaging market to use our self-destructing text messaging and picture applications,” stated Darin Myman, President and CEO of BigString Corporation.He added that “Mobile phones are fast becoming the main source of both personal and business communication for many people.BigString’s move into the mobile phone messaging market will expand both the availability and use of our proprietary self-destructing messaging platforms.” About BigString BigString Corporation, owner and operator of BigString.com, is the developer of a messaging technology that allows a user to send recallable, erasable and self-destructing emails, instant messages (IM), and videos. The company’s BigString product is a communication service for both individuals and businesses that allows users to send, recall, erase, self-destruct, track and modify messages after they have been sent through its patent pending technology.
